Citation Nr: 1508509	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

On May 5, 2014, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  


FINDINGS OF FACT

1.  By rating action dated in July 2010, the RO denied a claim of service connection for depression; the Veteran did not perfect an appeal of that issue.

2.  Evidence received since the July 2010 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for depression and raises a reasonable possibility of substantiating the underlying claim.

3.  Resolving reasonable doubt in the Veteran's favor, it is likely that the Veteran suffers from a depressive disorder that is attributable, at least in part, to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  A July 2010 RO decision that denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim of service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Veteran likely has depression that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen Previously Denied Claim

In January 2010, the Veteran filed for VA disability compensation for depression, claimed secondary to his service-connected cervical spine disability and associated radiculopathy of the left upper extremity.  In a rating decision dated in July 2010, the RO denied service connection for depression based on the lack of affirmative nexus evidence linking the Veteran's depression to service or a service-connected disability.  The Veteran filed a notice of disagreement and a statement of the case was issued in February 2011.  The Veteran did not thereafter file a substantive appeal, nor was new and material evidence received prior to the expiration of the appeal period.  Therefore, the January 2010 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2010).  As a result of the finality of the January 2010 RO decision, a claim of service connection for depression may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2014).

Upon review of the evidence associated with the record since the claim of service connection for depression was denied in January 2010, the Board is satisfied that new and material evidence sufficient to "reopen" this previously denied claim has been submitted.  Notably, in support of his petition to reopen his claim of service connection for depression, the Veteran submitted a September 2011 VA treatment record wherein a VA clinician indicated that there was a correlation between the Veteran's current depressive symptoms and his chronic pain and medical issues.  Although the clinician also stated that the correlation between the Veteran's current pain issues and the injury that occurred in 1972 is unclear, the Board finds that the September 2011 treatment record, which was not previously of record and when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for depression is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (stating that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low"). 

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

Upon review of the evidence of record, the Board concludes that when reasonable doubt is resolved in favor of the Veteran, the evidence supports a grant of service connection on a secondary basis.  The record shows that the Veteran sustained an injury to his cervical spine in service, residuals of which were service connected in 1973, effective from November 7, 1972, and evaluated as noncompensably disabling until February 28, 2005, at which time his disability rating was increased to 20 percent.  Effective January 25, 2008, the Veteran was awarded a separate 10 percent rating for radiculopathy of the left upper extremity.  The Veteran maintains that the chronic pain and other issues, such as his loss of employment, resulting from these disabilities led to his depression.   

In March 2010, the Veteran was examined in connection with his claim.  The examiner noted the Veteran's in-service injury, as well as several post-service job-related injuries to back and shoulder alleged to have occurred in 2002 and 2003.  The Veteran reported that he first experienced depressive symptoms in service after sustaining his neck injury.  The Veteran reported an increase in depressive symptoms in 2005 after losing his job, which he alleged was on account of his inability to perform his job due to physical limitation resulting from service-connected and non-service-connected disabilities.   

Upon review of the record and examination of the Veteran, the VA examiner diagnosed major depressive disorder and an adjustment disorder with anxiety, due to medical conditions.  Regarding the likelihood that the Veteran's depression was related to his service-connected disabilities, the examiner opined that the initial diagnosis of depressive disorder, not otherwise specified, was at least as likely as not caused by the Veteran's in-service injury and resulting service-connected disabilities.  The examiner went on to state that she could not relate the Veteran's current level of depression to his service-connected disabilities without resorting to speculation because it was not known whether the Veteran's post-service injuries had exacerbated his service-connected disabilities.

Although the examiner could not relate the Veteran's current severity of depressive symptoms entirely to his service-connected disabilities, the examiner did attribute, at least in part, the Veteran's depressive symptoms to his service-connected disabilities.  Further, as the Veteran's disability evaluation was increased from 0 to 20 percent and he was awarded a separate rating for radiculopathy of the left upper extremity, it seems clear from the evidence of record that his disability did in fact worsen.  Moreover, as noted above, in September 2011, a VA clinician opined that there was a correlation between the Veteran's current depressive symptoms and his chronic pain and medical issues.  Although the clinician indicated that the correlation between the Veteran's current pain issues and the injury sustained in service was unclear, the Veteran is certainly competent to report on the presence of symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology").  It seems clear from the evidence that the Veteran does experience some degree of pain as a result of the neck injury sustained in service.  The Board acknowledges that the Veteran has non-service-connected disabilities that also contribute to his depressive symptoms.  However, the Board finds that while the evidence is not unequivocal, when reasonable doubt is resolved in the Veteran's favor, the evidence suggests that the Veteran's current depressive disorder is at least in part caused by his service-connected cervical spine disability with associated radiculopathy such that an award of service connection on a secondary basis is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for depression secondary to a service-connected disability of the cervical spine with associated radiculopathy of the left upper extremity is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


